Foster, J.
The question raised by this demurrer, and upon which the city of Charlestown desire the opinion of this court, must be regarded as substantially determined by the case of Batchelder v. Salem, 4 Cush. 603. The provisions of the statutes have since been revised and reenacted by the legislature, but they remain unchanged. Gen. Sts. c. 18, § 11. The power given to the school committee to contract with teachers necessa*590rily implies and includes the power to determine their salaries. And in so doing they are not restricted to the amount appropriated for the purpose by the city council. The price to be paid is as much a part of the contract as the individual who is to teach or the school which is to be taught. Tbé selection of a teacher depends very much upon the amount of compensation which can be offered to him. If the city council could establish the salary, it could thereby greatly narrow the range of choice, or even indirectly prevent the possibility of obtaining any suitable instructors. The city council have no control over the school committee in this respect, except by voting to close a school after it has been kept the length of time required by law.
The school committee are an independent body, intrusted by law with large and important powers and duties ; and, although every discretionary power is liable to abuse, against which no perfect safeguards can be provided, yet we are aware of no substantial reason for supposing that the power of fixing teachers' salaries is more liable to abuse by the school committee than by the city council. At all events, the interpretation of the law to which we now adhere was adopted many years ago, and the legislature has not seen fit to change its provisions.
This exposition of the statute is decisive against maintaining the present bill. If we had adopted the opposite interpretation, there would have still remained apparently insuperable obstacles against supervising such a branch of the administration of municipal affairs by proceedings in equity.
Demurrer sustained; bill dismissed, with costs.